Exhibit AMENDED AND RESTATED LOAN AGREEMENT This AMENDED AND RESTATED LOAN AGREEMENT (the “Agreement”) is made as of the 20th day of June, 2007, by and between Casino Monte Lago Holding, LLC, a Nevada limited liability company (“Debtor”), and Plainfield Gaming Inc. a Delaware corporation, (“Lender”). RECITALS WHEREAS, Debtor and Lender entered into that certain Loan Agreement and Exchangeable Promissory Note dated May 3, 2007 (“May 3 Documents”) whereby Lender loaned to Debtor the sum of $1,250,000.00 (“Original Funding”), copies of which are attached hereto and made a part hereof as Exhibit A; and WHEREAS, Debtor and Lender have agreed that Lender will provide additional funding in the amount of $312,500 (“Additional Funding”) to Debtor on the same terms as the May 3 Documents in order to allow for the Acquisition as defined hereafter and to provide Lender with the ongoing opportunity to acquire an equity interest in Debtor upon the terms set forth herein; and WHEREAS, Debtor and Lender intend to cancel the May 3 Documents and replace them with this Agreement and a new Amended and Restated Exchangeable Note dated June 20, 2007, which will be in the total amount of the Original Funding and the Additional Funding, a copy of which is attached hereto and made a part hereof as Exhibit B; and WHEREAS, Debtor intends to acquire all of the issued and outstanding membership interests of CIRI Lakeside Gaming Investors, L.L.C., a Nevada limited liability company (“CLIG”), (the “Acquisition”); WHEREAS, Lender desires to purchase, upon the consummation of the Acquisition, and subject to the terms and conditions set forth herein, an equity interest in Debtor equal to 33.334% of all such interests as are outstanding immediately thereafter (the “Lender Equity Interest”), in exchange for a cash payment in the amount of One Million Five Hundred and Sixty Two Thousand Five Hundred United States Dollars (U.S. $1,562,500.00); WHEREAS, Lender would be debarred from acquiring any equity interest in, voting rights with respect to or managerial control over, Debtor until such time as Lender receives certain required licenses and approvals from gaming regulatory agencies in the state of Nevada; and WHEREAS, Debtor is willing to issue and sell to Lender, and Lender is desirous of purchasing from Debtor, a debt instrument exchangeable for such number of membership interests of Debtor equal to 33.334% of the equity interests (the “Membership Interests”), but only when all of the aforementioned required licenses and approvals have been received by Lender. NOW, THEREFORE, in consideration of the recitals and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: AGREEMENT 1. ISSUANCE AND SALE OF AMENDED AND RESTATED EXCHANGEABLE NOTE; CLOSING. 1.1 Issuance and Sale of Amended and Restated Exchangeable Note.Subject to the terms and conditions, herein set forth, Debtor agrees to issue and sell to Lender, and Lender agrees to purchase from Debtor, an Amended and Restated Exchangeable Promissory Note issued by Debtor in the principal amount of the Original Funding plus the Additional Funding equal to One Million Five Hundred and Sixty Two Thousand Five Hundred United States Dollars (U.S. $1,562,500.00) and exchangeable under certain conditions for the Lender Equity Interest, in the form attached hereto as Exhibit B (the “Amended and Restated Exchangeable Note”). 1.2 Closing.The closing of the Additional Funding of the borrowing and lending transaction contemplated by the forepart of this Article 1 (the “Closing”) is to be held at the offices of Debtor located at 6280 Annie Oakley Drive, Las Vegas, Nevada 89120 on or before June 4, 2007 (“Closing Date”). At the Closing, (i) an amount equal to the Additional Funding included in the Amended and Restated Exchangeable Note shall be delivered by Lender by wire transfer of immediately available funds to an account or accounts in the name of Debtor designated by Debtor in writing to Lender and (ii) the original of the Amended and Restated Exchangeable Note as executed by Debtor shall be delivered to Lender. 1A.LICENSING OF LENDER 1A.1Regulatory Condition to Exchange of Amended and Restated Exchangeable Note. Pursuant to its terms, the Amended and Restated Exchangeable Note may not be exchanged for the Lender Equity Interest until Lender receives all required regulatory licenses, approvals and registrations, including, without limitation, gaming industry licenses, approvals and registrations (collectively, the “Licenses”) from the state of Nevada (the “Gaming Regulators”) necessary to allow Lender to acquire the Lender Equity Interest under all applicable laws, rules and regulations. 1A.2Responsibility for Submission and Prosecution of Applications Payment of Third-Party Expenses. Lender shall be solely responsible for preparing and submitting and the applications necessary for all of the Licenses, and shall commence this process as soon as practicable after the Closing Date. Lender shall be solely responsible for and pay directly to the applicable third parties (including, without limitation, licensing counsel selected by Lender pursuant to the proviso set forth in the succeeding sentence) all third party expenses and costs periodically incurred by Lender in connection with applying for and obtaining the Licenses. Debtor shall exert its reasonable best efforts, and shall cause to assist Lender in Lender’s prosecution of the applications for the Licenses, and shall make available to Lender, at Lender’s expense, the services of Debtor’ and Debtor’s licensing counsel to similarly assist Lender, provided that, in the event that such counsel shall have a conflict of interest in so providing services to Lender, Lender shall select its own licensing counsel, who must be reasonably acceptable to Debtor. 2 1A.3Failure to Obtain Licenses. All Licenses must be received on or before the License Default Date (as defined infra). If all of the Licenses are not received by the License Default Date, then the exchange feature of the Amended and Restated Exchangeable Note shall thereupon expire, and Debtor shall extinguish the loan evidenced by the Amended and Restated Exchangeable Note by paying to Lender on the first business day after the License Default Date, the lesser of the amount of the Lender’s prorate portion of the book equity of the Debtor based upon what would have been the Lender’s Equity Interest in the Debtor had the Lender exchanged the Exchangeable Note as of the date the payment is due or the principal amount of One Million Five Hundred and Sixty Two Thousand Five Hundred United States Dollars (U.S. $1,562,500.00), For purposes of this Agreement, “License Default Date” shall mean the later of (i) the second anniversary of the Closing Date, and (ii) such later date, if any (the “Extended Date”), as is reasonably agreed to by the parties hereto prior to the second anniversary of the Closing Date, subject to required good faith discussions among such parties. Notwithstanding the foregoing, in the event that Debtor is notified prior to the License Default Date by the Gaming Regulators that said application of Lender will not be granted, (i) Debtor shall immediately provide the same notice to Lender, and (ii) unless Lender is able to reverse the subject determination of the Gaming Regulators prior thereto, the License Default Date shall instead be the earlier of (x) the second anniversary of the Closing Date, or the Extended Date, as applicable, and (y) such earlier date, if any, as is mandated by the Gaming Regulators for the repayment by Debtor of the Amended and Restated Exchangeable Note. 2. LENDER’S CONDITIONS OF CLOSING. Lender’s obligation to consummate the transactions contemplated hereby is subject to the satisfaction or waiver, on or before the Closing Date, of the conditions precedent contained in this Section 2. 2.1 Representations and Warranties. The representations and warranties of Debtor contained in Section 4 hereof shall be true and correct on and as of the Closing Date. 2.2 Purchase and Exchange of Amended and Restated Exchangeable Note Permitted by Applicable Law; Required Regulatory Approvals Obtained.The purchase of and payment for the Amended and Restated Exchangeable Note, and the exchange of amounts owed thereunder for the Lender Equity Interest, shall not, as of the Closing Date, be prohibited by any applicable law or governmental rule or regulation (other than, with respect to the exchange, compliance with applicable gaming licensing requirements by Lender), and all gaming and other regulatory approvals thereof required to be obtained on or prior to the Closing Date shall have been obtained. 2.3 Compliance with Securities Laws. The issuance, sale and delivery of the Amended and Restated Exchangeable Note, and the exchange of the amounts owed under the Amended and Restated Exchangeable Note for the Lender Equity Interest, shall, as of the Closing Date, be in compliance with all applicable requirements of federal and state securities laws. 2.4 No Adverse Action or Decision. There shall be no legal action, suit, investigation or proceeding pending, or to the actual knowledge of Debtor, threatened, against or affecting Debtor, or any of its properties or rights before any court, arbitrator or administrative or governmental body, which (a) seeks to restrain, enjoin or prevent the consummation of the transactions contemplated by this Agreement, or (h) questions the validity or legality of any such transaction or seeks to recover damages or to obtain other relief in connection with any such transaction. 3 3. DEBTOR’S CONDITIONS OF CLOSING. The obligation of Debtor to consummate the transactions contemplated hereby is subject to the satisfaction or waiver, on or before the Closing Date, of the conditions precedent contained in this Section 3. 3.1 Representations and Warranties.The representations and warranties of Lender contained in Section 5 hereof shall be true and correct on and as of the Closing Date. 3.2Issuance, Sale and Exchange of Amended and Restated Exchangeable Note Permitted by Applicable Law; Required Regulatory Approvals Obtained.The issuance and sale of and payment for the Amended and Restated Exchangeable Note, and the exchange of amounts owed thereunder for the Lender Equity Interest, shall not, as of the Closing Date, be prohibited by any applicable law or governmental rule or regulation (other than, with respect to the exchange, compliance with applicable gaming licensing requirements by Lender), and all gaming and other regulatory approvals thereof required to be obtained on or prior to the Closing Date shall have been obtained. 3.3Compliance with Securities Laws.The issuance, sale and delivery of the Amended and Restated Exchangeable Note, and the exchange of the amounts owed under the Amended and Restated Exchangeable Note for the Lender Equity Interest, shall, as of the Closing Date, be in compliance with all applicable requirements of federal and state securities laws. 3.4No Adverse Action or Decision.There shall be no legal action, suit, investigation or proceeding pending, or to Lender’s actual knowledge, threatened, against or affecting Lender before any court, arbitrator or administrative or governmental body that (a) seeks to restrain, enjoin or prevent the consummation of the transactions contemplated by this Agreement, or (b) questions the validity or legality of any such transaction or seeks to recover damages or to obtain other relief in connection with any such transaction. 4. REPRESENTATIONS AND WARRANTIES OF DEBTOR. Debtor hereby represents and warrants to Lender, as of the date of this Agreement and as of the Closing Date, that: 4.1Organization and Standing, Authorization; Charter Documents.Debtor is a limited liability company duly organized and existing in good standing under the laws of the State of Nevada and has the requisite power to own its own properties and to carry on its business as now being conducted. Debtor has full power and authority to enter into and perform this Agreement, and this Agreement, when executed and delivered by the parties hereto, will constitute the valid and legally binding obligation of Debtor, enforceable against Debtor in accordance with its terms, except as such enforceability may be limited (i) by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws relating to, or affecting generally the enforcement of, creditors’ rights and remedies or (ii) by other equitable principles of general application. 4.2Compliance with Laws.Debtor is not in violation of any applicable statute, rule, regulation, order or restriction of any domestic or foreign government or any instrumentality or agency thereof in respect of the conduct of its business or the ownership of its properties, which violation would have a Material Adverse Effect on Debtor. For purposes of this Agreement, “Material 4 Adverse Effect” means any adverse effect on the business, operations, properties, prospects or financial condition of any entity with respect to which such term is used and which is material to such entity and other entities controlling or controlled by such entity, taken as a whole. 4.3Compliance with Other Instruments.Debtor is not in violation of any provision of its Articles of Organization or of any material provision of any other contract material to the business of Debtor. 4.4Litigation.There is no action, suit, proceeding or investigation pending against Debtor that might result, either individually or in the aggregate, in a Material Adverse Effect on Debtor. 4.5No Adverse Action or Decision.There is no action, suit, investigation or proceeding pending or threatened against or affecting Debtor or any of its properties or rights, or any of its affiliates, officers or directors, before any court, arbitrator or administrative or governmental body, which (a) seeks to restrain, enjoin or prevent the consummation of the transactions contemplated by this Agreement, or (b) questions the validity or legality of any such transaction or seeks to recover damages or to obtain other relief in connection with any such transaction. 4.6Capitalization.As of the closing of the Acquisition, (i) Debtor shall own 100% of the issued and outstanding membership interests of CLGI, free and clear of any pledge, hypothecation, assignment, lien, charge, claim, security interest, option, priority, restriction or any preferential arrangement, other than as adverted to in this Agreement or the Amended and Restated Exchangeable Note. There shall be outstanding no preemptive rights or options, warrants or any other rights to acquire from the issuer thereof or any other person any membership interests in Debtor or any other equity interests in Debtor, other than (x) the Amended and Restated Exchangeable Promissory Note and Amended and Restated Loan Agreement between Debtor and Stephen Szapor, Jr. (“Szapor”) and the Amended and Restated Exchangeable Promissory Note and Amended and Restated Loan Agreement between
